Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/835,020, GANTRY SYSTEM AND METHOD filed on 3/30/20.
	In this office action, regarding to elected species II, the examiner is considering element 210 as the first mounting bracket as cited in claim 10. 

    PNG
    media_image1.png
    857
    900
    media_image1.png
    Greyscale

Election/Restrictions
Applicant’s election without traverse of species II (figure 2) in the reply filed on 4/28/22 is acknowledged.
	Since the applicant elected species II, claims 1-9, 11-12, 14 and 16-20 don’t read on elected species II and they are withdrawn to non-elected inventions.
	Claims 1-9, 11, 14, 16-17 and 20 contain the limitations with “second mounting plate” and “mounted bracket” which read on non-elected species VII (figures 6 and 10).
	Claim 12 requires the first mounting plate with plurality of bolts positioned in a circular pattern which read on non-elected species VI (figure 5).
	Claims 18-19 contains tension belt and tensioning system which read on non-elected species IX.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, lines 12-15, “a second mounting plate” and “a mounted bracket” are indefinite because they don’t read on elected species II, figure 2.  The “second mounting plate” and “mounted bracket” read on non-elected species VII (figures 6 and 10).  They should be deleted for clarification.
	Claim 15, “second mounting plate” should be deleted since it reads on non-elected invention. 
	Claims 13 and 15 are rejected as depending on rejected claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent Application Publication # 2010/0195949 to Yagi et al.
	Yagi et al. teaches a system comprising a bearing assembly including at least two rows of ball bearings (30), an inner race portion (22) that is fixed including an inner race (21) and a first outer peripheral face, wherein the first outer peripheral face is relatively flat.  The assembly includes an outer race portion (10) that moves radially along an axis with the two rows of ball bearings including an outer race (11) and a second outer peripheral face, wherein the second outer peripheral face is relatively flat.  The assembly includes a first mounting plate (20) that is fixed and mounted to the first outer peripheral face of the inner race portion.  Wherein a substantially portion of the first mounting plate is relative flat where it contacts the first outer peripheral face.  The first mounting plate is aluminum (section 0025). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al.
Yagi et al teaches the first mounting plate having a thickness but fails to teach the first mounting plate has a thickness less than a thickness of the inner race portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the first mounting plate to be less than the thickness of the inner race portion to provide designer’s preference for the size of the first mounting plate. 
	



    PNG
    media_image2.png
    915
    1212
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2008/0260105 to Schaefer et al.
US Patent Application Publication # 2015/0285308 to Kanamoto et al.
The cited references above teach the ball assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/5/22